Citation Nr: 1734790	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 11, 2004 for the award of service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983 and from August 1988 to October 1991.  This included deployment to Southwest Asia from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO granted service connection for PTSD, and assigned a 70 percent initial rating effective November 9, 2009. 

The Veteran initiated an appeal of that rating decision for both the initial 70 percent rating and the November 2009 effective date.  During the pendency of the appeal the RO issued a September 2011 rating decision increasing the initial evaluation to 100 percent for PTSD, which constituted a full grant of benefits sought on appeal with regard to the issue of an increased initial evaluation.  The Veteran continued his appeal for an earlier effective date with a November 2011 substantive appeal. 

In April 2014, the Board issued a decision granting an effective date of March 11, 2004.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JMR). 

In a January 2016 Board decision, the Board denied the Veteran's claim for an earlier effective date.  In a March 2017 Order the Court remanded the matter to the Board for development consistent with the parties' JMR. 




FINDINGS OF FACT

1.  The Veteran first filed a claim seeking service connection for a psychiatric disability on May 8, 2002.

2.  A March 11, 2004 statement by the Veteran was an attempt to clarify the May 8, 2002 claim and was not intended to be a new claim. 


CONCLUSION OF LAW

The criteria for an effective date of May 8, 2002 for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).  The duty to notify in this case was satisfied by a March 2004 VCAA letter.

The evidence includes the Veteran's VA treatment and service treatment records.  The Veteran also submitted medical opinions, and lay statements in support of his appeal.  

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Earlier Effective Date for PTSD

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b) (2016). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2014). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (2016). 

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999) Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As a preliminary matter, it is necessary to clarify the procedural history.  On May 8, 2002 the Veteran initially filed a claim for entitlement to service connection.  In his statement he wrote "my nerves [have] started to bother the steadiness within my hands.  This is a result of my years of service."  

On March 2, 2004 the RO sent a duty-to-assist letter in response to the Veteran's May 2002 claim.  

On March 11, 2004 the Veteran submitted a statement where he asserted that he had suffered from "unsteady nerves."  The Veteran's sister also submitted as statement, on March 11, 2004, to which she wrote "since the war he is very nervous.  He is not as active as he used to be, his hands shake.  It even affects his sleep he yells out ,it scares my 9 year old son, [and] I came out of my room to see if he was ok.  He was sound asleep.  I think the Gulf War really messed my brother up physically and mentally." 

In April 2004 the RO denied the claim for unsteady nerves.  In July 2004 the Veteran submitted a statement for a claim for PTSD.  In October 2005 the RO denied the claim for PTSD.  The Veteran filed a notice of disagreement in October and November 2005.  A statement of the case (SOC) was issued in July 2006 and the Veteran submitted a Form 9 in July 2006.  In February 2008 the Board issued a decision denying the Veteran's claim for PTSD.

The Veteran filed to reopen his claim for service connection for PTSD in November 2009.  In January 2010 the RO issued a decision denying the claim for failure to provide new and material evidence.  The Veteran filed an NOD in May 2010.  In February 2011 the RO issued a decision granting service connection for PTSD effective November 9, 2009.  In April 2011 the Veteran filed an NOD requesting an earlier effective date of March 2004.  In September 2011 the RO issued an SOC denying an earlier effective date.  In November 2011 the Veteran filed a Form 9.  In April 2014 the Board granted an earlier effective date of March 11, 2004.

The Veteran filed a Motion to Reconsider, arguing that his initial claim was in June 2001.  The Board denied the Veteran's motion stating that the issue was no longer on appeal.  In December 2014, the Court vacated and remanded the Board's decision.  In January 2016 the Board issued a decision denying an earlier effective date of May 8, 2002 the date where the Veteran filed a claim for unsteady nerves.  In March 2017 the Court vacated and remanded the Board's January 2016 decision.  The Court instructed the Board to address whether the March 11, 2004 statement was in response to the March 2, 2004 duty-to-assist letter in an attempt to clarify the May 2002, claim or was intended to be a new claim. 

The Veteran's claim seeking service connection for a psychiatric disability was initially filed on May 8, 2002, when the Veteran cited unsteady nerves as a claim.  The Board notes that there is no earlier communication on file evidencing an intent to seek service connection for a psychiatric claim.  The Board also notes that both the Veteran and his sister's March 11, 2004 statements clarified his informal claim describing symptoms including: lack of activity, sleep disturbance and anxiety which are the same symptoms that the Veteran later described in his treatment for PTSD.  

In short, the Veteran filed his initial claim seeking service connection for a psychiatric disability on May 8, 2002 when the RO responded with a duty to assist letter in March 2004.  The Veteran's March 2004 statement was more of a clarifying statement than a new claim.

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's favor, the case has remained open since the filing of the Veteran's initial request for service connection, received on May 8, 2002, and the effective date for the grant of service connection for PTSD should be the date when the original claim was received.  

Therefore, an effective date for the grant of service connection of May 8, 2002, but no further, is warranted.



ORDER

Entitlement to an effective date of May 8, 2002 for service connection for PTSD is granted. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


